Citation Nr: 0204782	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  95-28 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for epicondylitis of 
the left elbow, to include degenerative joint disease (DJD), 
currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for a stomach disorder, 
to include an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1980 to July 1994.  
He served in Southwest Asia from September 29, 1990, to April 
14, 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The veteran was notified in August 1994, of a rating that 
granted service connection for hypertension and for residuals 
of a right index finger fracture with degenerative changes 
and recurrent sprain of the right thumb, and both of these 
were assigned evaluations of 10 percent, with the grants of 
service connection and the evaluations being made effective 
the day after discharge from military service.  Service 
connection was granted and noncompensable ratings assigned 
for postoperative residuals of a left inguinal hernia and for 
arthralgia of the knees and elbows, also effective the day 
after service discharge.  Service connection was denied for 
"stomach pain."  

The veteran filed a notice of disagreement (NOD) in September 
1994, as to the noncompensable rating assigned for "joint 
pain."  In November 1994, he filed a NOD as to the denial of 
service connection for "stomach pain" and the 10 percent 
rating for hypertension.  

A January 1995 rating assigned separate the ratings for the 
service-connected elbows and knees, assigning a 
noncompensable rating for arthralgia of the left elbow and 10 
percent ratings each for lateral epicondylitis with bony 
spurring of the right elbow, for residuals of a right knee 
injury with tendinitis and instability, and for a left knee 
strain with arthralgia.  This resulted in a combined 
disability evaluation, including the bilateral factor, of 40 
percent.  

A statement of the case (SOC) was issued in February 1995 as 
to service connection for a stomach condition and the 
ratings assigned for hypertension and arthralgia of the left 
elbow.  In VA Form 21-4138, Statement in Support of Claim, 
received in May 1995 the veteran stated that his claim 
included stomach ulcers.  VA Form 21-526, Application for 
Compensation or Pension, received in July 1995, reflects the 
veteran's claim for multiple disabilities, including stomach 
pain and disability of the elbows.  

An August 1995 Report of Contact reflects that the veteran 
reported never having received the February 1995 SOC and 
another copy was then mailed to him on August 14, 1995.  VA 
Form 9 was received in September 1995.  In response to a 
congressional inquiry, the RO stated in October 1995 that 
the veteran's appeal was in progress, and he testified at a 
November 1995 RO hearing.  A supplemental SOC (SSOC) on the 
merits of the claims was issued in September 1997.  

Pursuant to a deferred rating action in January 1998, in a 
January 1998 RO letter the veteran was notified that because 
his VA Form 9 had not been submitted until September 1995, 
more than one year after he was "notified by Statement of 
the Case (August 23, 1994)" [actually the date of 
notification of the August 1994 rating action being 
appealed] the time limit for perfecting his appeal had 
expired and the decision was final and no further action 
would be taken as to his appeal.  

In part, a July 1998 rating denied service connection for a 
stomach condition (as well as other claimed disabilities) 
claimed as an undiagnosed illness, continued the 10 percent 
rating for hypertension and reclassified the left elbow 
disorder as epicondylitis of the left elbow with DJD which 
was then assigned a 10 percent evaluation effective May 19, 
1998 (date of a VA rating examination).  This resulted in a 
combined disability evaluation of 50 percent, effective May 
19, 1998.  While in VA Form 21-4138 (JF) in September 1998 
the veteran questioned the effective date of the combined 
rating, no NOD as to the July 1998 rating decision was 
received.  

In part, a June 1999 rating reclassified the disability of 
the right hand and wrist as right cubital tunnel syndrome 
with right carpal tunnel syndrome (CTS) and residuals of a 
right index finger fracture with degenerative changes and 
recurrent sprain of the right thumb but confirmed and 
continued the 10 percent rating for that disorder.  

Then, after a July 1999 rating decision, SSOCs in July 1999 
and August 1999 addressed the issues initially addressed in 
the SOC, although erroneously stating that the evaluation 
assigned for the left elbow disorder was a noncompensable 
rating.  

In VA Form 1-646 dated in February 2002, the veteran's 
service representative noted that while the VA Form 9 of 
September 1995 was not filed within one year of notice of the 
August 1994 rating decision, he had not received with 
original SOC and after it was sent to him in August 1995, the 
VA Form 9 was timely filed (having been filed within 60 days 
of the SOC).  

Here, because the RO has addressed the question of the 
timeliness of the September 1995 VA Form 9, and has indicated 
that the appeal both was and was no longer in progress, the 
Board will address the question of the timeliness of the 
September 1995 VA Form 9.  Generally see VAOPGCPREC 9-1999 
(Board has the authority to address in the first instance the 
question of the timeliness of a substantive appeal) and 
38 C.F.R. § 20.101(d) (66 Fed. Reg. 53339, 533340 (Oct. 22, 
2001) [effective November 21, 2001]) (Board may address 
questions related to jurisdiction in the first instance if 
notice and opportunity to comment are provided).  

The Board is undertaking additional development on the issue 
of service connection for a stomach disorder, to include an 
undiagnosed illness, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The VA Form 9 of September 1995 was timely filed in light 
of affirmative evidence that the veteran had not received the 
SOC issued in February 1995 but did received a copy forwarded 
to him in August 1995.  

2.  The veteran's hypertension controlled with medication and 
is manifested by diastolic readings of predominantly less 
than 110 and systolic readings of predominantly less than 
200.  

3.  The epicondylitis of the left elbow is manifested by full 
flexion of the elbow and full supination and pronation of the 
left forearm but extension is limited to 45 degrees; however, 
there is no objective clinical evidence of additional 
dysfunction due to pain.

4.  The veteran's service-connected hypertension and 
epicondylitis of the left elbow with DJD have not required 
hospitalization, do not cause marked interference with 
employment, and do not otherwise present an exceptional or 
unusual disability picture.  


CONCLUSIONS OF LAW

1.  Because the September 1995 VA Form 9 was timely filed, 
the Board has jurisdiction of this case.  38 C.F.R. § 20.101 
(2001) and VAOPCPREC 9-1999.  

2.  A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.2, 4.7, 4.10, 4.21, Part 4, Diagnostic Code 
7101 (2001). 

3.  A rating in excess of 10 percent for epicondylitis of the 
left elbow, to include DJD, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.7, 
4.10, 4.21, Part 4, Diagnostic Code 5010 - 5207 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  This law 
rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions, eliminates the well-grounded claim requirement, 
and requires VA to provide additional assistance in 
developing all facts.  It is applicable to claims pending at 
the time of its enactment, including the case presently 
before the Board.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2001)) and (unless otherwise noted herein) made effective as 
of the date of the enactment of the VCAA.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA and the applicable 
regulations.  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  

The SOC and SSOCs advised the veteran of the pertinent law 
and regulations as well as the basis for the decisions in 
this case.  Also, by reciting the applicable law and 
regulations notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

Service medical records (SMRs) were obtained and associated 
with the claims folder.  The reports of several VA 
examinations are associated with the file and provide 
sufficient information to rate the disabilities in accordance 
with the applicable rating code.  It does not appear that the 
veteran receives treatment from any private medical sources.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal. 

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, 15 Vet. App. 362, 367 - 68 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)).  See 
also VCAA 114 Stat. 2097, § 5103A(a)(2) (West Supp. 2001) 
(The Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."). 

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the regulations implementing 
the VCAA would only serve to delay resolution of the 
veteran's claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claim.

Timeliness of Appeal

As noted in the Introduction, above, the matter of whether 
the appeal in this case is timely must focus on whether the 
veteran actually received the SOC mailed to him in February 
1995, almost seven months after notification of the August 
1994 rating decision.  Here, the original notification was 
sent on August 23, 1994.  A Report of Contact dated August 
14, 1995, within one year of that notification, reflects that 
the veteran reported not having received the SOC mailed on 
February 6, 1995.  Evidence in the claims folder indicates 
that sometime between February 14, 1995, and March 3, 1995, 
the veteran changed addresses.  It cannot be said with any 
certainty that the statement of the case was forwarded to his 
new address.  After remailing a copy on August 14, 1995, a 
substantive appeal, VA Form 9, was received on September 20, 
1995, within 60 days of reissuance of the SOC.  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2001).  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202 (2001).  A substantive appeal must be filed within 
60 days of the date of mailing the SOC, 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), or within the remainder of the one-
year period from the date of notification, whichever periods 
ends later.  38 C.F.R. § 20.302(b) (2001).  There is a 
presumption of administrative regularity that a government 
administrative agency has done what it regularly does in the 
administration of programs.  Mailing of notification letters 
is one such matter.  That presumption must be rebutted by 
evidence, not by mere allegation.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  

Here, the timely notice by the veteran during the one-year 
appeal period that he had not received the original SOC and 
the fact that he filed his VA Form 9 within 60 days of the 
reissuance of the SOC (albeit more than one year after the 
notice of the decision being appeal) is sufficient to 
conclude that he in fact did not receive the original SOC 
and, thus, the time for determining whether the appeal was 
properly perfected by filing the substantive appeal must run, 
as asserted by the veteran's service representative, from the 
date of the reissuance of the SOC.  Accordingly, the 
substantive appeal in this case was filed in a timely manner 
and the Board properly has jurisdiction in this case.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  

Not all disabilities will show all the specified rating 
criteria but coordination of the rating with functional 
impairment is required.  38 C.F.R. § 4.21.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

Hypertension

The criteria for the evaluation of hypertension were changed 
effective January 12, 1998.  When the governing law or 
regulations change during the course of an appeal, the most 
favorable version will be applied.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  VAOGCPREC 11-97 at 1.  This 
determination depends on the facts of the particular case and 
therefore is made on a case-by-case basis.  VAOGCPREC 11-97 
at 2.  However, if the amended version is more favorable, 
that provision shall apply only to periods from and after the 
effective date of the amendment, and the prior version shall 
apply to periods preceding the amendment.  VAOGCPREC 03-2000 
(see also 38 U.S.C.A. § 5110(g) (West 1991, a liberalizing 
law shall not be earlier than the effective date thereof). 

Under the criteria in effect prior to January 12, 1998, the 
following ratings are assigned for hypertension:
When the diastolic pressure is predominantly 100 or 
more:	10 percent
When the diastolic pressure is predominantly 110 or more
and there are definite symptoms:			
	20 percent
When diastolic pressure is predominantly 120 or more and
there are moderately severe symptoms:		
	40 percent
When diastolic pressure is predominantly 130 or more and
there are severe symptoms:  				60 
percent

Note:  However, when continuous medication is necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent is warranted.  For the 40 percent and the 60 percent 
ratings there should be careful attention to diagnosis and 
repeated blood pressure readings.  38 C.F.R. § 4.104, DC 
7101.  

The new rating criteria now consider not only diastolic blood 
pressure readings but also systolic blood pressure reading.  
Specifically, the criteria which became effective January 12, 
1998, provide that:

With diastolic pressure predominantly 100 or more, or: 
systolic pressure predominantly 160 or more, or; 
for 
a minimum evaluation for an individual with a 
history of 
diastolic pressure predominantly 100 or more who 
requires continuous medication for control:   	
	10 percent
When diastolic pressure is predominantly 110 or more; 
or systolic pressure is predominantly 200 or more:  
	20 percent
When diastolic pressure is predominantly 120 or more:  
	40 percent
When diastolic pressure is predominantly 130 or more:	
	60 percent

Note (1) to DC 7101 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note (2) 
to DC 7101 provides that hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be evaluated as part of the 
condition causing the hypertension rather than hypertension 
being assigned a separate evaluation.  38 C.F.R. § 4.104, DC 
7101 (1999). 

VA outpatient treatment records include blood pressure 
readings as follows:  September 1994, 167/92 and 165/85; 
October 1994, 172/95; and December 1994, 146/81.

On VA general medical examination in November 1994, the 
veteran's blood pressure readings were 160/96, 158/94, and 
158/94.  His heart appeared to be clinically normal.  The 
pertinent diagnosis was that his essential hypertension was 
only fairly well controlled with medication (Norvasc) at that 
time.  

VA outpatient treatment records include blood pressure 
readings as follows:  August 1995, 163/87, and December 1995, 
164/73.  

On VA general medical examination in February 1996 it was 
reported that the veteran still took medication but he 
complained of shortness of breath, chest pain, and occasional 
palpitations.  His blood pressure was 160/94 but there was no 
enlargement or murmurs of his heart.  The diagnosis was 
essential hypertension.  

VA outpatient treatment (VAOPT) records reveal that in April 
1996, the veteran's blood pressure  was 158/92; in May 1996, 
it was 180/101; in September 1996, it was 163/102; in 
December 1996, it was 177/88 and 178/83; in January 1997 
blood pressure was 188/96; in February 1997, blood pressure 
readings were 178/72, 168/100, 166/76, 172/102, 182/130, 
180/120, 180/110, 155/111, 146/96, 148/92 and 159/69; in 
September 1997, the veteran's blood pressure was 167/98, in 
November 1997, it was noted that his blood pressure was 
200/100 and that his hypertension was exacerbated by 
nonsteroidal anti-inflammatory drugs.  Also in that month it 
was noted that he had mild hypertensive changes in the retina 
of the left eye.  

On VA general medical examination in May 1998 the veteran 
complained of substernal chest pain.  His blood pressure was 
155/86.  His heart had a regular rhythm and there were no 
murmurs, rubs or gallops.  The diagnosis was chest pain, 
which was musculoskeletal, but angina was to be ruled out.  

Here, the veteran has taken hypertensive medication but his 
diastolic blood pressure is not predominantly 110 or more.  
Moreover, under the new criteria a 20 percent rating is not 
warranted on the basis of having a systolic pressure which is 
predominantly 200 or more.  Rather, the veteran had an 
isolated episode of uncontrolled hypertension in 1997 but his 
blood pressure has otherwise been relatively well controlled 
with medication.  

Accordingly, an increased schedular rating for hypertension 
is not warranted.  

Left Elbow Epicondylitis with DJD

There is no specific Diagnostic Code for rating the veteran's 
service-connected epicondylitis and the RO has rated the 
analogously as traumatic arthritis under DC 5010.  However, 
the veteran is also service-connected for degenerative 
arthritis of the left elbow and the criteria for rating both 
traumatic and degenerative arthritis are the same. 

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis, 
or DC 5010 for traumatic arthritis, is established by X-rays, 
compensation may be awarded under three circumstances: (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is X-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

As to the third circumstance, the note 1 to DC 5003 precludes 
a compensable rating if a compensable rating or ratings are 
assigned based on limited motion, and Note 2 precludes a 
compensable rating for disorders listed in DC's 5013 through 
5024, which are rated as degenerative arthritis.  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with Diagnostic Code 
5003 deems painful motion from X-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in  §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Full extension of the elbow is to zero degrees and full 
flexion is to 145 degrees.  Full pronation is to 80 degrees 
and full supination is to 85 degrees.  38 C.F.R. § 4.71, 
Plate I.  

With respect to motion of the elbow, under 38 C.F.R. § 4.71a, 
DC 5206, 

When flexion of the elbow of the minor extremity is 
limited 
to 45 degrees:							40 percent
When limited to 55 degrees:					30 
percent When limited to 70 degrees:				
	20 percent When limited to 90 degrees:			
		20 percent When limited to 100 degrees:		
			10 percent When limited to only 110 
degrees or less, 			  0 percent

With respect to motion of the elbow, under 38 C.F.R. § 4.71a, 
DC 5207, 
When extension of the elbow of the major extremity 
is limited to 110 degrees:					
	40 percent When limited to 100 degrees:			
		30 percent When limited to 90 degrees	:	
				20 percent When limited to 75 
degrees:					20 percent When limited to 
60 degrees	:					10 percent When 
limited to 45 degrees:					10 percent 

On VA orthopedic examination in November 1994 it was noted 
that the veteran had had elbow pain during service treated 
with strapping and Cortisone shots.  He had greater 
difficulty in the right elbow than in the left.  Usage of his 
elbows aggravated the pain and he had popping in his elbows, 
particularly in the right elbow.  On examination he had 
tenderness over the medial and lateral epicondyles and the 
olecranon, bilaterally.  There was no effusion or swelling of 
the elbows but there was crepitance.  Motion of the elbows 
was normal.  The diagnosis was arthralgia of the elbows.  A 
left elbow X-ray was negative.  

On VA orthopedic examination in February 1996 the veteran 
complained of arthralgia of the elbows.  Motion of the elbows 
was from zero degrees of extension to 145 degrees of flexion.  
Pronation was to 90 degrees and supination was to 85 degrees.  
The diagnosis was arthralgia of the elbows with no loss of 
motion.  X-rays of his elbows were normal.  

VAOPT records reveal that in February 1997 the veteran had 
analgesic medication injected into both elbows.  An 
examination revealed full range of motion of the elbows with 
good strength and not particularly painful response.  

On VA general medical examination in May 1998 the veteran 
complained of popping and locking in his elbows and 
difficulty using his elbows.  He did not spontaneously 
complain of pain.  It was noted that he was right handed.  
Range of motion of the left elbow was from 45 degrees to 175 
degrees.  The diagnosis was DJD of the elbows.  X-rays of the 
elbows revealed extensive osteophyte formation of the 
proximal ulnars, greater in the right elbow than in the left, 
and both olecranons compatible with hydroxyapatite crystal 
deposition or calcium pyrophosphate crystal deposition 
disease.  

In this case the veteran does have X-ray abnormalities in the 
left elbow, which affects his minor extremity, and, 
construing the evidence liberally, these will be deemed to be 
due to the service-connected epicondylitis with DJD.  The 
evidence does not show that he had any limitation of motion 
of flexion, supination or pronation of the left elbow.  The 
May 1998 examination found that extension was limited to 45 
degrees which warrants no more than a 10 percent rating under 
DC 5207.  While he has had injections of cortisone into his 
elbows, there is no objective clinical evidence of additional 
disability as a result of pain or discomfort.  Accordingly, 
an evaluation in excess of 10 percent for this disorder is 
not warranted.  

Here, a compensable evaluation was not warranted prior to the 
May 19, 1998, VA examination, which revealed a compensable 
degree of limitation of extension, and a rating in excess of 
10 percent is not warranted thereafter under the schedular 
criteria.  


Extraschedular Evaluation

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board may 
conclude that a claim does not meet the criteria for 
submission of the case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1)).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for hypertension is denied.  

An increased rating for epicondylitis of the left elbow, to 
include DJD, is denied.  



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

